The Court’s opinion was delivered by Judge Roane, as follows:
The Court
is of opinion, that there is no error in the Judgment of the Superior Court of law, so far as it reverses that of the County Court; but that the same is erroneous in reversing that Judgment because a special verdict was not directed to-be found; it not appearing, when that direction was asked for, that a special verdict was necessary or proper. The Court is further of opinion that there is error in the judgment of the County Court in admitting the deposition of Joseph Payne to be read in evidence, as (for all that appears to the Court) he was interested at the time his deposition was given, and, if the release in the Bill of exceptions mentioned would have made him competent, it came too late, being after he ivas examined. Both judgments are therefore revers*229ed; and the cause is remanded, wilhi (lirectiOns not to admit said deposition, unless it shall appear from the Deeds, (which are neither made Part of the Bill of exceptions, nor of the record,) that no recourse can be had against the witness in case of eviction.